TREAT, District Judge.
The ordinance of the city of Louisiana covers the entire corporate limits of that city; and, if the plaintiff had paid the so-called wharfage for landing where there was no artificial or improved wharf, there might be ground of complaint. But the fact is that the plaintiff’s boats chose to take the benefit of tlie improved wharf, built at the expense of tlie city, when it was well known what compensation was required for such use. The rates were not made dependent on tonnage. Judgment for defendant.